EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	IN THE ABSTRACT:
	LINE 2: changed “said” to --the-- (both occurrences).
	The above change removes legalese from the Abstract.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-12 and 14-24 are distinguishable over the prior art.  As per claim 1 as amended, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, further defining that the projections of the principal axes of the intersect at a position, along a line extending from a first end point formed by the first radar receiver or the first radar transmitter and a second end point formed by the second radar receiver, between the first and second end points.  As per claim 2 as amended, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, further defining that the projections of the principal axes of the intersect at a position, along a line extending from a first end point formed by the first radar transmitter or the first radar receiver and a second end point formed by the second radar transmitter, between the first and second end points.  As per newly added claim 24 (original claim 7 rewritten in independent form), the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, that the first radar receiver and the second radar receiver are arranged at different vertical levels.  Dependent claims 3, 4, 6-12 and 14-23 are distinguishable for at least the same reasons. 
	Binzer et al. (US 2014/0191895) is deemed to be the closest prior art and discloses the features of at least original claims 1 and 2 as set forth in the previous Office action.  Binzer does not disclose or reasonably suggest the distinguishing features noted above for claims 1, 2 and 24, in particular the geometry of the projections of the principal axes of the detection/transmission lobes or the vertical arrangement of the first and second radar receivers when the set of radar nodes comprise a first radar transmitter and first and second radar receivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents is of general interest:
● WO-2017191201-A1 (KHLIFI)- discloses arranging radar sensors (transceivers) around a motor vehicle alternately installed at different heights (Figs. 1-4) to provide a 360° view. The document does not disclose the arrangement of a radar node comprising a first radar transmitter, a first radar receiver and a second radar receiver with the geometry of the first and second main detection lobes as claimed in claim 24 in which the first radar receiver and the second radar receiver are arranged such that a projection, onto a horizontal plane, of a principal axis of the first main detection lobe and a projection, onto said horizontal plane, of a principal axis of the second main detection lobe intersect and the radar receivers are at different vertical levels.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661